Ryan, C.
Plaintiff brought his action in the district court of Lancaster county for the recovery of damages in the sum. of $5,000. He averred that the defendant was the proprietor of a livery stable in the year 1892, and that on the 21st of June in that year said defendant had furnished to plaintiff, for hire as a perfectly safe and reliable team, one which he knew to be unsafe for the purposes of the plaintiff; that said team ran away, and by throwing plaintiff from the vehicle in which he was riding inflicted upon him damages to the amount for which judgment was prayed. There was a verdict in favor of the plaintiff by which his damages were assessed at $80, and for the reversal of the judgment thereon rendered he prosecutes this error proceeding.
There is no bill of exceptions in the record, and we therefore cannot consider whether or not the verdict was sustained by sufficient evidence. For the same reason we cannot determine whether or not there was error in the rejection of evidence, some of which is alleged to have been offered on the trial and the remainder by affidavits presumably in support of the motion for a new trial. The same consideration disposes of the assignment of errors of law occurring at the trial duly excepted to.. The twelve instructions given by the court which are criticised, were grouped in a single assignment of error both in the motion for a new trial and in the petition in error. Eight instructions asked by plaintiff and. refused were likewise grouped in a single assignment. As there was no error-in the ruling of the court in respect to at least a portion of the instructions in each of these groups^ these assignments present no question for review,
*541There was no error assigned aside from those already noted, and the judgment of the district court is
Affirmed.